Citation Nr: 1129580	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the left shoulder, status post arthroplasty, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the right shoulder, status post arthroplasty, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from September 1982 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In his May 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  The record reflects that the Veteran failed to report for his scheduled hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2010).

The issues of new and material evidence to reopen the claims for service connection for a left shoulder disorder and for an acquired psychiatric disorder and entitlement to service connection for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a final letter decision dated in April 2008, the Board denied a claim to reopen a claim of entitlement to service connection for right shoulder osteoarthritis.

2. Evidence added to the record since the prior final denial in April 2008 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The April 2008 Board decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder osteoarthritis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claim for service connection for right shoulder osteoarthritis is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  

The Veteran contends that he has osteoarthritis of the right shoulder due to injury sustained during service in the Army Reserves.  Thus, he argues that service connection is warranted for a right shoulder disorder.

In an April 2008 decision, the Board found that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for osteoarthritis of the right shoulder.  The Veteran did not appeal this decision.  Thus, the April 2008 decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007) [(2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

The Veteran filed his claim to reopen in November 2008; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the prior denial in April 2008, the Veteran's service treatment records were in the claims file, as well as evidence of post-service complaints and treatment for symptoms of a right shoulder disorder, including records from the Social Security Administration (SSA).  According to July and September 2003 rating decisions, the RO denied the Veteran claims for service connection because the Veteran's claimed disorders were not etiologically related to his active service.  Specifically, the RO found that the Veteran did not develop osteoarthritis of the shoulder until 1996, more than ten years after his ACDUTRA.

In the April 2008 Board decision, the Board noted additional evidence received including a statement from the Veteran, Social Security Administration (SSA) records, and private treatment records and reports.  The Board found that this evidence showed continued osteoarthritis of the right shoulder with associated pain, but that there remained no competent medical evidence linking the Veteran's current right shoulder disorder to military service.   

However, since that time the Veteran has provided statements from fellow service members who served with him during his Reserve duties.  Both of these statements relate witnessing injury to the Veteran's right shoulder during Reserve duty activities in October 1996.  (These statements do not discuss the left shoulder.)  Lay evidence of in-service events or injuries may not be rejected as not being material solely because they are lay observations.  See Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Moreover, the credibility of the Veteran and his fellow servicemembers in making these statements is presumed.  Therefore, the Board finds that this evidence was not of record and is relevant to an element missing at the time of the prior final denial.  Consequently, it is neither cumulative nor redundant of the evidence of record in April 2008 and it raises a reasonable possibility of substantiating the Veteran's claim.  Thus, as new and material evidence has been submitted with respect to the Veteran's right shoulder disorder, the claim to reopen the previously denied claim seeking service connection for osteoarthritis of the right shoulder is granted.  


ORDER

New and material evidence having been received, the claim to reopen a previously denied claim for service connection for osteoarthritis of the right shoulder is granted. 


REMAND

The Veteran contends that he injured his right shoulder during a period of Army Reserve training in October 1996.  The Board determines that a remand is necessary so that the claim may be further developed and then the merits of the reopened claim may be adjudicated.  The additional development needed includes requesting additional service personnel records and scheduling a VA orthopedic examination.

With respect to the service personnel records, the Board observes that there is a folder in the claims file labeled the 201 file.  However, the only document in the folder is the DA Form 2-1, which summarizes the Veteran's Reserve service.  There are no documents related to his specific assignments and orders during his approximately 14 years of Army Reserve service.  Consequently, the Board finds that additional requests should be made for the Veteran's complete 201 file, from the National Personnel Records Center (NPRC) and his Reserve unit, the 801 Signal Company, Puerto Neuvo, Puerto Rico.  

With regard to the remaining new and material claims, the Board observes that these claims may not be decided until all outstanding records have been obtained.  Moreover, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran contends that his acquired psychiatric disorder symptoms are in part due to his right shoulder and left shoulder disorders.  A January 1999 service treatment record refers to the Veteran's occupational dysfunctionality from his shoulder disorders in assessing major depressive disorder.  Therefore, his claim for service connection for an acquired psychiatric disorder is inextricably intertwined with the claims regarding the right and left shoulders.  Consequently, the claim to reopen the previously denied claim seeking service connection for an acquired psychiatric disorder must also be remanded to the AOJ in accordance with Harris.

Moreover, the Board observes that no VA examination has been conducted with respect to the now reopened right shoulder claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the competent lay evidence relates an incident involving the Veteran's right shoulder during a period of qualifying Reserve duty, and post-service treatment evidence shows a current diagnosis and the Veteran has reported that his right shoulder disorder was caused or made worse by service duties.  The Board notes that an August 1998 service treatment record shows that the Veteran was evaluated for the viability of a right shoulder total replacement.  Accordingly, a VA examination to assess the etiology of any current right shoulder disorder should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Request any additional service personnel records from NPRC and any other appropriate sources, including the Veterans Army Reserve unit, the 807th Signal Company, Puerto Nuevo, Puerto Rico.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination in order to ascertain the etiology of his claimed right shoulder disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any right shoulder disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in November 2008 to the present, is related, in whole or in part, to a disease, event, or injury during his military service? 

b. The above opinion should also consider whether any symptoms or diagnosed disorder of the right shoulder that were present prior to any such disease, event, or injury more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) underwent a permanent increase in severity as a result of a disease, event, or injury during his military service?
            
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the March 2010 statement of the case.  The Veteran and his representative, if any, should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


